Citation Nr: 0108539	
Decision Date: 03/22/01    Archive Date: 03/29/01

DOCKET NO.  96-46 536	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUE

Entitlement to service connection for migraine headaches.


REPRESENTATION

Appellant represented by:	Paralyzed Veterans of America, 
Inc.


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

K. Hudson, Counsel


INTRODUCTION

The veteran had active service from October 1966 to October 
1968; from August 1969 to May 1978; and from August 1981 to 
July 1990.

The issue remaining on appeal comes before the Board of 
Veterans' Appeals (Board) on appeal from a regional office 
(RO) rating decision of April 1991.  A hearing was held in 
March 1997 in Atlanta, Georgia, before the undersigned, who 
was designated by the chairman to conduct that hearing, 
pursuant to 38 U.S.C.A. § 7107(c) (West 1991 & Supp. 2000).  
In March 1998, the Board remanded this issue to the RO for 
additional development.  

Issues also remanded at that time were entitlement to service 
connection for anosmia, and to a compensable evaluation for 
hemorrhoids.  By a rating decision dated in February 2000, 
the veteran was granted service connection for anosmia, and a 
20 percent rating for hemorrhoids.  That decision constituted 
a complete grant of benefits sought on appeal as to those 
issues.  See Barrera v. Gober, 122 F.3d 1030 (Fed. Cir 1997); 
Grantham v. Brown, 114 F.3d 1156 (Fed. Cir. 1997).  In this 
regard, a 20 percent rating is the highest schedular rating 
provided for hemorrhoids.  Accordingly, those issues are no 
longer before the Board.  


REMAND

There has been a significant change in the law during the 
pendency of this appeal.  On November 9, 2000, the President 
signed into law the Veterans Claims Assistance Act of 2000 
(VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000).  Among 
other things, this law eliminates the concept of a well-
grounded claim, and redefines the obligations of the 
Department of Veterans Affairs (VA) with respect to the duty 
to assist.  This change in the law is applicable to all 
claims filed on or after the date of enactment of the 
Veterans Claims Assistance Act of 2000, or filed before the 
date of enactment and not yet final as of that date.  VCAA, 
Pub. L. No. 106-475, § 7, subpart (a), 114 Stat. 2096, 2099-
2100 (2000).  See also Karnas v. Derwinski, 1 Vet. App. 308 
(1991).

The revised statutory duty to assist requires VA to make all 
reasonable efforts to assist a claimant in obtaining evidence 
necessary to substantiate the claimant's claim for benefits.  
See VCAA, Pub. L. No. 106-475, § 3(a), 114 Stat. 2096, 2097-
98 (2000).  (to be codified as amended at 38 U.S.C. § 5103A).  
This assistance specifically includes obtaining all relevant 
records, private or public, adequately identified by the 
claimant with proper authorization for their receipt; 
obtaining any relevant evidence in federal custody; and 
obtaining a medical examination or opinion where such is 
necessary to make a decision on the claim.  Id. (to be 
codified at 38 U.S.C.A. § 5103A(d)(1)).  

The new statutory duty also requires VA to satisfy several 
notice requirements.  Specifically, these notification duties 
include notifying the claimant if his or her application for 
benefits is incomplete, notifying the claimant of what 
evidence is necessary to substantiate the claim and 
indicating whether the VA will attempt to obtain this 
evidence or if the claimant should obtain it, and, finally, 
if VA is unable to obtain this evidence, informing the 
claimant that the evidence could not be obtained, providing a 
brief explanation of the efforts made to obtain the evidence, 
and describing further action to be taken with respect to the 
claim.  See VCAA, Pub. L. No. 106-475, § 3(a), 114 Stat. 
2096, 2096-98 (2000).  (to be codified as amended at 
38 U.S.C. §§ 5102, 5103, 5103A).  Moreover, the statutory 
duty to assist and duty to notify veteran as to what is 
required for a successful claim are applicable to all claims.  
See Holliday v. Principi, No. 99-1788 (U.S. Vet. App. Feb. 
22, 2001) 

In this case, the veteran has not been shown to have a 
current migraine headache disability.  While the veteran has 
been informed of this, and has been afforded a VA 
examination, which did not disclose current migraine 
headaches, he must be informed that other medical evidence 
showing treatment for migraines since his discharge would be 
useful to his claim.  In this regard, the VA examination in 
October 1998 reported he had not had them for two or three 
years, and the claim has been in process for over ten years.  
The requirement of current disability is met if symptoms are 
present at the time the claim is filed.  Gilpin v. West, 155 
F.3d 1353 (Fed. Cir. 1998).  Thus, any treatment for 
migraines that the veteran has had during the appeal period 
would be relevant to a determination of whether he has a 
current disability.  

Accordingly, to ensure that the VA has met its duty to assist 
the claimant in developing the facts pertinent to the claim 
and to ensure full compliance with due process requirements, 
the case is REMANDED to the RO for the following:

1.  The veteran must be informed that a 
current, chronic disability of service 
onset must be shown, in order for a grant 
of service connection, and that the 
requirement of current disability may be 
met by evidence of the disability during 
the appeal period.  Therefore, the 
veteran should be requested to provide a 
list containing the names, locations, and 
approximate dates of treatment of any 
physicians, hospitals, or treatment 
centers (private, VA or military) who 
provided him with treatment for migraine 
headaches from the time of his discharge 
from service in July 1990 to the present.  
The RO should obtain any records so 
identified.  The results of the requests, 
whether successful or unsuccessful must 
be documented in the claims file.  In 
addition, the veteran must be informed of 
any negative results, and informed that 
he may submit any records himself 
directly to the RO.  

2.  The RO must review the claims file and 
ensure that all notification and 
development action required by the 
Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475 is completed.  In 
particular, the RO should ensure that the 
new notification requirements and 
development procedures contained in 
sections 3 and 4 of the Act (to be 
codified as amended at 38 U.S.C. §§ 5102, 
5103, 5103A, and 5107) are fully complied 
with and satisfied.  Thereafter, the RO 
should readjudicate the claim.  If the 
decision remains adverse to the veteran, 
he and his representative should be 
provided with a supplemental statement of 
the case (SSOC).  The SSOC must contain 
notice of all relevant actions taken on 
the claim for benefits, to include a 
summary of the evidence and applicable law 
and regulations considered pertinent to 
the issues currently on appeal.  An 
appropriate period of time should be 
allowed for response.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.


		
JEFF MARTIN
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).




